Name: Commission Regulation (EEC) No 1952/86 of 24 June 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 6 . 86 Official Journal of the European Communities No L 169/ 17 COMMISSION REGULATION (EEC) No 1952/86 of 24 June 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 27 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1986. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p. 26. 0 OJ No L 335, 13 . 12. 1985, p. 9 . No L 169/18 Official Journal of the European Communities 26. 6. 86 ANNEX Code NIMEXE code 1 CCT heading No - Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 , 07.01 All New potatoes 23,54 1034 187,79 50,60 161,51 3184 16,70 34701 56,96 15,01 1.12 ex 07.01-21 ex 07.01-22 1 ex 07.01 B I Broccoli 117,76 5173 939,18 253,06 807,72 15925 83,54 173546 284,87 75,09 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1539 279,04 75,82 241,43 4731 24,92 51927 85,41 22^5 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 46,09 2023 366,69 99,08 315,49 6208 32,65 67972 111,48 29,49 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 52,01 2285 414,84 111,78 356,78 7034 36,90 76657 125,83 33,16 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 3233 67359 110,79 28,87 1.28 07.01-41 07.01-43 07.01 F I Peas 445,88 19586 3556,00 958,15 3058,24 60298 316,33 657091 1078,62 284,30 130 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 86,59 3803 690,57 186,07 593,91 11709 61,43 127606 209,46 55,21 132 ex 07.01-49 ex 07.01 F III Broad beans 24,63 1083 196,18 53,03 168,95 3307 17,44 36383 59,64 15,59 1.40 ex 07.01-54 ex 07.01 G II Carrots 22,96 1008 183,11 49,34 157,48 3105 16,28 33836 55,54 14,64 1.50 ex 07.01-59 ex 07.01 G IV Radishes 110,47 4845 878,70 237,46 756,40 14893 77,93 162912 267,37 70,67 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 16,92 743 134,96 36,36 116,07 2288 12,00 24938 40,93 10,79 1.70 07.01-67 ex 07.01 H Garlic 181,88 7990 1450,59 390,85 1 247,54 24597 129,04 268045 440,00 115,97 1.74 ex 07.01-68 ex 07.01 IJ Leeks 35,69 1561 283,09 76,91 244,93 4800 25,28 52681 86,65 22,58 1.80 07.01 K Asparagus : l 1.80.1 ex 07.01-71 ||  green 322,02 14145 2568,16 691,98 2208,68 43547 228,45 474554 778,98 205,32 1.80.2 ex 07.01-71  other 234,61 10306 1871,11 504,17 1 609,20 31728 166,44 345752 567,55 149,59 1.90 07.01-73 07.01 L Artichokes 24,26 1065 193,01 52,15 166,06 3267 17,18 35778 58,67 15,52 1.100 07.01-75 07.01-77 07.01 M Tomatoes 76,17 3346 607,54 163,70 522,49 10301 54,04 112263 184,28 48,57 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 57,16 2509 454,73 122,87 391,24 7698 40,49 84292 138,24 36,57 1.112 07.01-85 07.01 Q II Chantarelles 728,45 31877 5777,92 1 569,94 4999,25 97975 516,07 1075231 1 768,58 460,88 1.118 07.01-91 07.01 R Fennel 24,65 1081 196,10 52,99 168,81 3323 17,39 36357 59,67 15,77 1.120 07.01-93 07.01 S Sweet peppers 69,75 3064 556,29 149,89 478,42 9432 49,48 102793 168,73 44,47 1.130 07.01-97 07.01 T II Aubergines 82,66 3631 659,23 177,63 566,95 11178 58,64 121816 199,96 52,70 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 31,06 1366 247,45 66,89 213,10 4172 21,99 45890 75,23 19,67 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 39,41 1731 314,31 84,69 270,31 5329 27,96 58079 95,33 25,13 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 68,69 3005 544,85 148,04 471,42 9239 48,66 101 393 166,77 43,46 2.10 08.01-31 ex 08.01 B Bananas, fresh 54,19 2380 432,19 116,45 371,70 7328 38,44 79863 131,09 34,55 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 45,13 1982 359,95 96,98 309,57 6103 32,02 66514 109,18 28,77 230 ex 08.01-60 ex 08.01 D Avocados, fresh 157,96 6938 1 259,75 339,43 1083,41 21 361 112,06 232781 382,11 100,72 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 143,10 6286 1141,31 307,52 981,55 19352 101,52 210895 346,18 91,25 2.50 08.02 A I Sweet oranges, fresh : l 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 43,28 1900 344,34 93,04 296,26 5829 30,66 63829 104,68 27,69 26. 6. 86 Official Journal of the European Communities No L 169/19 Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 41,43 1819 330,41 89,02 284,16 5602 29,39 61055 100,22 26,41 2.503 08.02-05 il \ 08.02-09 08.02-15 08.02-19  others 47,18 2072 376,30 101,39 323,62 6380 33,47 69534 114,14 30,08 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 51,32 2254 409,34 110,29 352,04 6941 36,41 75640 124,16 32,72 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 23,16 1016 184,31 49,80 158,58 3120 16,41 34165 56,03 14,82 2.603 08.02.28 08.02 B I  Clementines 54,38 2389 ' 433,72 116,86 373,01 7354 38,58 80145 131,56 34,67 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 45,69 2007 364,38 98,18 313,38 6178 32,41 67332 110,52 29,13 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 50,06 2199 399,29 107,58 343,40 6770 35,52 73782 121,11 31,92 2.80 ex 08.02 D Grapefruit, fresh : I 2.80.1 ex 08.02-70I  white 47,13 2070 375,91 101,29 323,30 6374 33,44 69463 114,02 30,05 2.80.2 ex 08.02-70\  pink 66,72 2930 532,11 143,37 457,63 9022 47,33 98326 161,40 42,54 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 204,24 8971 1 628,84 438,89 1400,84 27619 144,89 300984 494,06 130,22 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 193,05 8480 1 539,65 414,85 1324,13 26107 136,96 284502 467,01 123,09 2.95 08.05-50 08.05 C Chestnuts 84,23 3686 668,11 181,53 578,07 11329 59,67 124330 204,50 53,29 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 62,33 2738 497,10 133,94 427,52 8429 44,22 91857 150,78 39,74 2.110 08.06-33 I\I II I 08.06-35 08.06-37 08.06-38 08.06 B II Pears 93,37 4101 744,70 200,66 640,46 12627 66,24 137609 225,88 59,54 2.120 08.07-10 08.07 A Apricots 92,67 4071 739,12 199,15 635,66 12533 65,75 136577 224,19 59,09 1130 ex 08.07-32 ex 08.07 B Peaches 85,07 3737 678,47 182,81 583,50 11504 60,35 125371 205,79 54,24 2.140 ex 08.07-32 ex 08.07 B Nectarines 106,72 4688 851,12 229,33 731,98 14432 75,71 157274 258,16 68,04 2.150 08.07-51 08.07-55 08.07 C Cherries 116,33 5110 927,80 249,99 797,93 15732 82,53 171443 281,42 74,18 2.160 08.07-71 08.07-75 08.07 D Plums 109,87 4826 876,25 236,10 753,59 14858 77,94 161917 265,78 70,05 2.170 08.08-11 08.08-15 08.08 A Strawberries 76,45 3355 608,18 164,33 523,28 10297 54,16 112738 184,89 48,92 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 99,81 4367 791,69 215,11 685,00 13424 70,71 147329 242,33 63,15 2.180 08.09-11 ex 08.09 Water melons 29,35 1289 234,13 63,08 201,35 3970 20,82 43263 71,01 18,71 2.190 ex 08.09 Melons (other than water melons) : I 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 43,84 1926 349,67 94,21 300,72 5929 31,10 64614 106,0^ 27,95 2.190.2 ex 08.09-19  other 70,21 3084 560,00 150,89 481,61 9495 49,81 103479 169,86 44,77 2.195 ex 08.09-90 ex 08.09 Pomegranates 144,16 6308 1 143,46 310,69 989,36 19389 102,13 212790 350,00 91,21 2.200 ex 08.09-90 ex 08.09 Kiwis 278,82 12248 2223,66 599,16 1912,40 37706 197,81 410897 674,49 177,78 2.202 ex 08.09-90 ex 08.09 Khakis 198,36 8706 1 577,95 426,36 1 357,65 26715 140,52 292500 479,72 126,92 2.203 ex 08.09-90 ex 08.09 Lychees 224,13 9808 1 777,80 483,05 1 538,21 * 30146 158,78 330836 544,17 141,80